Citation Nr: 0925004	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case has since been 
transferred to the Jackson, Mississippi VARO.

The Veteran testified before the undersigned at a hearing in 
August 2007.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by Court, are applicable to this appeal.  

The Court has found that for an increased-compensation claim 
the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

While letters from the RO and AMC dated in February 2004 and 
December 2008, respectively, notified the Veteran that to 
establish entitlement to an increased evaluation the evidence 
must show that his service-connected condition had become 
worse, he was not notified that he needed to describe the 
effects that his service-connected disability had on his 
activities of daily living and any employment.  He also was 
not afforded notice of the specific schedular criteria 
applicable to his service-connected lumbar spine disability.  

Therefore, as the case is being remanded for further 
development, the AMC/RO must ensure that adequate VCAA notice 
as to all elements of the claim is provided, including the 
notice requirements pertaining to increased ratings outlined 
in Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Following the issuance of the last Supplemental Statement of 
the Case (SSOC) of record dated in March 2009, the Veteran 
indicated that there were outstanding VA outpatient treatment 
records pertinent to his claim.  Specifically, he identified 
records of treatment at the Bay Pines (from 2005-2006) and 
Biloxi (2006-2007) VA medical centers (VAMCs) in California, 
and the Community Based Outpatient Clinic (CBOC) in San Rosa, 
CA.  The Board notes that the file only contains VA 
outpatient treatment records from the Bay Pines VAMC up 
through April 2006.  The Veteran has further indicated that 
he wants these records to be obtained and considered in the 
evaluation of his disability. 

VA has a duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.

The AMC/RO must also provide the Veteran 
with the rating criteria applicable to the 
evaluation of his degenerative disc 
disease of the lumbar spine.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for degenerative disc disease 
of the lumbar spine since April 2006.  
Specific requests should be made of the 
Biloxi and Bay Pines VAMCs, and the CBOC 
in Santa Rosa, California.

After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

3.  After completion of the above 
development, the issue of entitlement to 
an increased evaluation for degenerative 
disc disease of the lumbar spine should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with an 
SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




